Citation Nr: 0404274	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  02-07 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition.  

2.  Entitlement to service connection for a low back 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2001 
rating decision of the Columbia, South Carolina, Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for a bilateral knee 
condition and a low back condition.  The veteran filed a 
notice of disagreement (NOD) in January 2002.  In April 2002, 
the RO issued a statement of the case (SOC).  The veteran 
filed his substantive appeal (VA Form 1-9) in May 2002.  

The veteran provided hearing testimony at a Travel Board 
hearing in October 2003.  A copy of that transcript is of 
record in this case.  

This appeal is Remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for a bilateral knee 
condition and a low back condition due to service incurrence.  
The veteran asserts that he hurt his knees and back as a 
result of his Airborne Training during different parachute 
jumps.  His DD 214 reveals that he received a parachute badge 
and completed airborne training.  Service medical records 
reflect treatment for "mild chronic lumbar strain."  

The veteran underwent a VA orthopedic examination in 
February 2002.  During that examination, the examiner 
appeared to have evaluated the veteran's low back, but only 
his left knee.  Obviously, therefore, this examination was 
not complete.  In addition, the examiner indicated that x-
rays were taken of the veteran's low back and his knees, but 
an x-ray report of the veteran's lumbar spine was the only 
report associated with the claims folder.  (This showed 
severe L4-5 disc space narrowing with marked endplate 
sclerosis and spondylosis, together with mild facet 
arthropathy at L4-5 and L5-S1.)  Finally, the examiner did 
not enter any diagnoses into the examination report, and 
offered no opinion regarding the issues on appeal.  

Under VCAA, VA's duty to assist the veteran includes 
obtaining a thorough and contemporaneous examination in order 
to determine the nature and extent of the veteran's claimed 
disabilities.  Therefore, the veteran needs to be examined by 
VA again for those aforementioned disabilities to provide the 
appropriate opinion as to any link between the veteran's 
service and any knee and back disability.  

Under the circumstances, this case is REMANDED for the 
following action:  

1.  Ensure that all notice and 
development required by the VCAA has been 
done.   The veteran should be 
specifically informed about any 
information and evidence not of record 
that is necessary to substantiate the 
claim; the information and evidence that 
VA will seek to provide; the information 
and evidence he is expected to provide; 
and he should be requested to provide 
copies of any evidence in his possession 
that pertains to the claim not currently 
of record.  

2.  The veteran should be scheduled for a 
VA orthopedic examination.  Any indicated 
tests or studies should be accomplished, 
and the claims file should be made 
available to the examiner to ensure that 
person is aware of the veteran's 
pertinent history.  The examiner is asked 
to indicate that he or she has reviewed 
the claims folder.  As to each low back 
and knee disability diagnosed, the 
examiner should be asked to provide an 
opinion as to whether it is likely, 
unlikely, or at least as likely as not, 
that any such disability had its onset in 
service, including as a consequence of 
airborne training, or with respect to the 
back, is related to the lumbar strain 
noted in service.  The report of this 
examination should then be associated 
with the claims file.  Rationale for any 
findings must be provided.  

3.  Thereafter, readjudicate the claim.  
If the decision is adverse to the 
appellant, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal, and he should 
be given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




